Case: 18-10656      Document: 00514896583         Page: 1    Date Filed: 04/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-10656
                                                                               FILED
                                                                            April 1, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GILBERTO GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-119-2


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Gilberto Gomez appeals pro se from the entry of a preliminary order of
criminal forfeiture imposed following his conviction on various drug and gun
charges. See 21 U.S.C. § 853. Specifically, Gomez challenges the forfeiture of
a home located at 3907 Palacios Avenue in Dallas, Texas (the Palacios house).
He argues that this home had been left to him by his mother and that it does
not represent the proceeds of any illegal activity. See § 853(a)(1).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10656     Document: 00514896583    Page: 2   Date Filed: 04/01/2019


                                 No. 18-10656

      However, the Government’s theory, which the district court adopted, was
that the Palacios house was subject to forfeiture as property used to facilitate
drug trafficking. See § 853(a)(2). Gomez’s arguments on appeal regarding the
origin of his ownership of the property do not address this conclusion, and our
review of the record shows that there is extensive evidence to support it. While
pro se briefs are afforded liberal construction, Haines v. Kerner, 404 U.S. 519,
520 (1972), even pro se litigants must brief arguments to preserve them, Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Thus, Gomez has not shown
the district court erred.
      AFFIRMED.




                                       2